Citation Nr: 0610036	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-23 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

 Entitlement to service connection for bilateral hearing 
loss.

REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Roanoke, Virginia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that denied service connection for bilateral hearing 
loss.  

FINDING OF FACT

Bilateral hearing loss was not manifested during the 
veteran's active service or within one year after leaving 
military service; and a current hearing loss disability has 
not been etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service and a sensorineural hearing loss was not demonstrated 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  

In this case, the veteran's claim was received in August 
2003.  In correspondence dated in September 2003, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of service connection.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  No further action is 
necessary for compliance with the veteran's duty to notify.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  The veteran identified VA treatment 
records, which the VA obtained.  All pertinent development 
has been undertaken and all available evidence has been 
obtained in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished regarding the issue of service connection.  
Because this claim is being denied, any other notice 
requirements beyond those cited for service connection 
claims, are not applicable.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In cases involving claims of entitlement to service 
connection for hearing loss, impaired hearing will be 
considered to be a disability for VA service connection 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent. 38 C.F.R. § 
3.385.

The veteran contends that his hearing loss was present during 
discharge and continued to deteriorate over the years.  He 
further contends that the hearing loss tests given at the 
time of separation were inadequate to properly diagnosis 
hearing loss.  The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

Initially, with respect to the veteran's claim for service 
connection for bilateral hearing loss, the Board finds that 
service connection is not warranted on a direct basis.  The 
competent evidence does not show that his current hearing 
loss was incurred in, or aggravated by his military service.  
Parts of the veteran's service medical records are 
unavailable; presumed destroyed in a fire at the National 
Personnel Records Center in 1973 and/or unable to be mailed 
due to their condition.  The available service medical 
records include the separation physical examination, which 
indicates no history of any illnesses, diseases, injuries, 
operations or physical complaints.  The clinical evaluation 
of the ears revealed whispered voice testing results were 
15/15.  

The veteran alleged a history of both military and 
occupational excessive noise exposure during a VA audiology 
consult in July 2003.  However, the Separation Qualification 
Record, included in the veteran's service records, indicates 
his occupation prior to and during military service was a 
medical lab technician.  His pre-service lab technician 
duties included testing blood, sterilizing instruments, and 
managing supplies.  There is nothing noted to indicate 
excessive noise exposure.  Moreover, in July 2003, the VA 
audiologist did not opine that the veteran's hearing loss was 
etiologically related to service.  As the veteran has not 
shown that his current hearing loss was incurred or 
aggravated in service, the Board finds that veteran's current 
hearing loss does not warrant service connection on a direct 
basis.

Service connection for bilateral hearing loss is also not 
warranted on a presumptive basis.  The first evidence of 
hearing loss diagnosis is during the VA audiology 
consultation in July 2003, fifty-seven years after separation 
from service.  During the audiology evaluation, the veteran 
stated he had decreased hearing for many years and noted 
excessive noise exposure due to military and occupational 
situations.  He related that he received a hearing aid from 
the NNSY for the right ear.  In July 2003, the VA audiologist 
noted hearing was within normal limits between 250 - 500 Hz, 
sloping to a moderate to severe sensorineural hearing loss 
bilaterally.  Poor word recognition was noted bilaterally.

As discussed above, the competent evidence does not show 
military exposure to excessive noise.  In his statement in 
support of his claim, dated October 2003, the veteran 
indicated that all medical evidence had been submitted and he 
had no other medical records.  There is no evidence of a 
hearing aid being issued from NNSY.  The Board finds that the 
only available evidence shows hearing loss was not diagnosed 
until fifty-seven years after service.  Thus, as the 
veteran's hearing loss did not manifest to a compensable 
degree within one year of separation from active duty, the 
Board finds it may not be presumed to have been incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

On the basis of the foregoing, the Board finds that the 
criteria for establishing service connection for bilateral 
hearing loss has not been met.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claims, that doctrine is 
not applicable in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


